Oo CO NN DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-50017-btb Doc94 Entered 05/26/20 11:24:28 Page i1of2

DEMETRAS LAW

J. Craig Demetras

State Bar No. 4246

230 E. Liberty Street
Reno, Nevada 89501
(775) 348-4600 Telephone

(775) 348-9315 Facsimile
mail@demetraslaw.com

 

Attorney for Richard Taylor

IN THE UNITED STATES

BANKRUPTCY COURT

FOR THE DISTRICT OF NEVADA

IN RE:

AFFORDABLE PATIOS &
SUNROOMS dba RENO PATIO AND
FIREPLACES,

Debtor.

 

TO: ALL INTERESTED PARTIES

Case No. BK-N-20-50017-btb
Chapter 7

NOTICE OF APPEARANCE AND
REQUEST FOR SPECIAL NOTICE

 

[No Hearing Required]

PLEASE TAKE NOTICE that J. Craig Demetras of Demetras Law, hereby enters his

appearance as attorney for Richard Taylor, in the above proceeding, and, pursuant to

Bankruptcy Rule 2002, requests that his name be added to the mailing list maintained by the

Clerk in the above case, and that all notices given or required to be given in this case and all

papers served or required to be served in this case be given to and served upon the following:

J. Craig Demetras
Demetras Law

230 E. Liberty Street
Reno, Nevada 89501

icd(@demetraslaw.com
mail@demetraslaw.com

 

 
 

 

Case 20-50017-btb Doc94 Entered 05/26/20 11:24:28 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that the foregoing request includes the notices
and papers referred to in Rule 2002 of the Bankruptcy Rules, and also includes, without
limitation, notices of any orders, pleadings, motions, applications, complaints, demands,
hearings, requests or petitions, answering or reply papers, memoranda and briefs in support
of any of the foregoing and any other document brought before this Court with respect to
these proceedings, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, telegraph, telex, or otherwise.

DATED: May 26, 2009

Demetras Ny
4 . Lone 4
By big "Cire Leg

J. Craig Demetras
« Attorney for Richard Taylor

 

 
